Case: 14-40259   Document: 00513164640    Page: 1   Date Filed: 08/21/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT                           United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 21, 2015
                                No. 14-40259
                                                                       Lyle W. Cayce
                                                                            Clerk
LAND AND BAY GAUGING, L.L.C.; 5302 MANDELL PROPERTY, L.P.;
5302 MANDELL PROPERTY I, L.L.C.; 500 N. WATER STREET PROPERTY
I, L.L.C.; 500 N. WATER STREET PROPERTY, L.P.; 5262 STAPLES,
LIMITED; 5262 STAPLES GP, L.L.C.; 5262 STAPLES II, LIMITED;
BISTRO CP, L.L.C.; BLACK COMMERCIAL HOLDINGS, L.L.C.; BLACK
ENERGY RESOURCES COMPANY; BNP EXPLORATION COMPANY;
CCEX, L.L.C.; INTREPID OIL AND GAS CORPORATION; RPH
FINANCIAL INVESTMENTS CORPORATION; HBP, LIMITED; BNP
COMMERCIAL PROPERTIES, LIMITED; BNP HOLDINGS, LIMITED;
BNP HOLDINGS III, LIMITED; TSE EQUITIES I, L.L.C.; TSE EQUITIES
COMPANY, LIMITED; PBF INVESTMENTS, LIMITED; BNP
MANAGEMENT, L.L.C.; WENDY BENNETT BLACK;,

             Plaintiffs–Appellants,

v.

TOBY SHOR; DOUGLAS ALLISON; RICHARD DALY,

             Defendants–Appellees.

************************************************************************
PAUL BLACK,

             Plaintiff–Appellant,

v.

TOBY SHOR, Individually and as Trustee for Seashore Investments
Management Trust; RICHARD DALY; DOUGLAS ALLISON, TOBY SHOR,
as Trustee of the Toby Shor 2004 Grant Trust;

             Defendants–Appellees.
     Case: 14-40259      Document: 00513164640         Page: 2    Date Filed: 08/21/2015




                   Appeal from the United States District Court
                        for the Southern District of Texas
                      USDC Nos. 7:12-CV-423; 2:12-CV-255


Before JONES, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:*
       Paul Black and Toby Shor were business partners whose business
relationship soured. A Texas state court entered judgment on a $31 million
arbitration award for Shor arising from a business dispute with Black. The
state court also ordered Black to turn over assets to Shor. Black sued Shor
separately in federal court alleging in essence that Shor and her lawyers
illegally conspired with the state-court judge to obtain the turnover orders in
violation of Texas and federal law. The district court dismissed most claims for
lack of jurisdiction under Rooker–Feldman and declined to continue to exercise
its supplemental jurisdiction over the remaining state law claims. We hold that
the district court construed the Rooker–Feldman doctrine too broadly to
deprive it of federal jurisdiction. Accordingly, we modify the judgment of the
district court to reflect a dismissal on the merits of the 42 U.S.C. § 1983 and
Computer Fraud and Abuse Act claims; we vacate the dismissal of the state-
law abuse-of-process and tortious-interference claims; we dismiss without
prejudice the remaining state-law claims under 28 U.S.C. § 1367(c)(3); and we
affirm in all other respects.
             I. FACTUAL AND PROCEDURAL BACKGROUND
       This appeal involves numerous parties: all are entities, family members,
and attorneys controlled by or related to Plaintiff–Appellant Paul Black or



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                             2
     Case: 14-40259      Document: 00513164640         Page: 3    Date Filed: 08/21/2015



                                      No. 14-40259
Defendant–Appellee Toby Shor. At its core, this appeal is the latest episode in
an ongoing dispute between Black and Shor, so for convenience, we refer at
times to the opposing sides collectively as “Black” and “Shor.”
        Black and Shor were business partners whose relationship broke down.
Shor obtained a $31 million arbitration award against Black arising from a
business dispute. Shor initiated collections proceedings on the arbitration
award in Texas state court, and the trial court entered judgment and issued
three orders under the Texas Turnover Statute, Texas Civil Practice &
Remedies Code § 31.002. Black appealed the judgment on the arbitration
award and the turnover orders.
       While the case was on appeal in Texas state court, Black filed two
lawsuits in federal court, which form the basis of this appeal. Black asserted
various claims arising from his general allegations of a corrupt conspiracy
between Shor’s attorneys and the state-court trial judge in procuring the
turnover orders. The district court stayed the federal actions pending the state-
court appeal.
       In two opinions issued on the same day, the state appellate court
affirmed the arbitration award but invalidated the three turnover orders.
Black v. Shor, 443 S.W.3d 154, 167 (Tex. App.—Corpus Christi 2013, pet.
denied); Black v. Shor, 443 S.W.3d 170, 182 (Tex. App.—Corpus Christi 2013,
no pet.). 1
       The federal district court then consolidated the separate federal cases
and granted Defendants–Appellees’ motions to dismiss in part. The district
court held that Rooker–Feldman barred federal jurisdiction over the


       1 The state appellate court vacated one of the turnover orders because it was entered
in violation of a bankruptcy stay, Black, 443 S.W.3d at 179–80, and reversed the remaining
two orders because the trial court issued them without first receiving any evidence, id. at
180–81. The court remanded for the trial court to apply proper procedures to Shor’s requests
for the remaining two turnover orders. See id. at 181–82.
                                             3
    Case: 14-40259     Document: 00513164640         Page: 4   Date Filed: 08/21/2015



                                  No. 14-40259
conversion, tortious-interference, abuse-of-process, restitution, wrongful
execution, Computer Fraud and Abuse Act, equitable-estoppel, judgment-
forfeiture, and § 1983 claims. The court then dismissed the sole remaining
federal claim, for violation of the Sherman Antitrust Act, under Federal Rule
of Civil Procedure 12(b)(6) and declined to continue to exercise supplemental
jurisdiction over the remaining state-law claims. Plaintiffs–Appellants timely
appealed.
            II. JURISDICTION AND STANDARD OF REVIEW
      The district court had federal-question and supplemental jurisdiction
under 28 U.S.C. §§ 1331 and 1367(a). We have jurisdiction to review the
district court’s final judgment under 28 U.S.C. § 1291.
      We review de novo a district court’s dismissal for lack of subject-matter
jurisdiction under Rooker–Feldman and Rule 12(b)(1), and for failure to state
a claim under Rule 12(b)(6), applying the same standards as the district court.
Truong v. Bank of Am., N.A., 717 F.3d 377, 381 (5th Cir. 2013). We review a
dismissal under Rule 12(b)(1) for lack of subject-matter jurisdiction under the
same pleading standard as a dismissal under Rule 12(b)(6). Lane v.
Halliburton, 529 F.3d 548, 557 (5th Cir. 2008). In reviewing the complaint, “we
take the well-pled factual allegations of the complaint as true and view them
in the light most favorable to the plaintiff.” Id.
                               III. DISCUSSION
      The principal issue in this appeal is whether the district court properly
dismissed almost all of Plaintiffs–Appellants’ claims on jurisdictional grounds
as barred by the Rooker–Feldman doctrine. Because the applicability of the
Rooker–Feldman doctrine is jurisdictional, Truong, 717 F.3d at 381–82, we
must decide this issue first before analyzing under Rule 12(b)(6) the merits of
any claims over which we have jurisdiction.


                                         4
     Case: 14-40259      Document: 00513164640         Page: 5    Date Filed: 08/21/2015



                                      No. 14-40259
A.     Applicability of the Rooker–Feldman Doctrine
       The Rooker–Feldman doctrine 2 establishes a limit on federal jurisdiction
under the “basic theory . . . that only the United States Supreme Court has
been given jurisdiction to review a state-court decision.” 18B Charles Alan
Wright et al., Federal Practice and Procedure § 4469.1 (2d ed. 2014). The
Supreme Court observed in Exxon Mobil that lower federal courts have
“sometimes . . . construed [the doctrine] to extend far beyond the contours of
the Rooker and Feldman cases,” and the Court clarified the narrow scope of the
Rooker–Feldman doctrine. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
U.S. 280, 283–84 (2005). The Rooker–Feldman doctrine is confined to only
those cases “[1] brought by state-court losers [2] complaining of injuries caused
by state-court judgments [3] rendered before the district court proceedings
commenced and [4] inviting district court review and rejection of those
judgments.” Id. at 284. As the Third Circuit has observed, “[t]he second and
fourth requirements are the key to determining whether a federal suit presents
an independent, non-barred claim.” Great W. Mining & Mineral Co. v. Fox
Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010).
       Examining the second requirement—“injuries caused by state-court
judgments”—in Truong, we explained that a “hallmark of the Rooker–Feldman
inquiry is the source of the federal plaintiff’s alleged injury.” 717 F.3d at 382.
“[I]f a federal plaintiff asserts as a legal wrong an allegedly erroneous decision
by a state court,” then, we said, “Rooker–Feldman bars subject matter
jurisdiction in federal district court.” Id. at 382–83. Truong approvingly
discussed an unpublished Fifth Circuit opinion in which that panel held that
Rooker–Feldman barred a claim that a state child-support order is void, but


       2The doctrine is named for the two Supreme Court cases from which it is derived:
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and D.C. Court of Appeals v. Feldman, 460
U.S. 462 (1983).
                                             5
    Case: 14-40259     Document: 00513164640      Page: 6   Date Filed: 08/21/2015



                                  No. 14-40259
not “a claim that state government defendants violated the federal plaintiffs’
constitutional rights in the course of enforcing the order.” Id. at 383 (emphasis
added) (discussing Mosley v. Bowie Cnty., Tex., 275 F. App’x 327, 328–29 (5th
Cir. 2008) (per curiam)).
      Applying Truong, we hold that the district court erred in finding that
most of Black’s claims were barred by the Rooker–Feldman doctrine. Several
of the claims merely deny the state court’s legal conclusions but do not
complain of injuries caused by the state-court judgment.
     Nonetheless, many of Black’s claims were correctly dismissed under
Rooker–Feldman, and the application of Rooker–Feldman to these claims
informs our discussion of those claims where federal jurisdiction is not barred.
For instance, Black asserts that Shor converted Black’s property and
wrongfully executed the judgment by seizing that property pursuant to the
state court’s turnover order and, therefore, that Black is entitled to restitution.
Under Exxon Mobil and Truong, we conclude that the source of the injury for
the conversion, wrongful-execution, and restitution claims is the state-court
judgment itself. The timing of the injury was when the Appellees took
possession of property belonging to Black after obtaining the court orders.
Thus, the timing indicates that the judgment itself was the source of these
injuries. See Great W. Mining, 615 F.3d at 172 (observing that “[a] useful
guidepost is the timing of the injury”). Further, the Appellees were acting
under authority granted by the state court in seizing the assets from Black’s
businesses. Therefore, the district court correctly concluded that Rooker–
Feldman bars federal-court review of the conversion, wrongful-execution, and
restitution claims. See Nesses v. Shepard, 68 F.3d 1003, 1004 (7th Cir. 1995)
(“[T]he Rooker–Feldman doctrine . . . [bars federal jurisdiction over] cases in
which the defendant in the state court is seeking to undo a remedial order
. . . .”). Similarly, the so-called “equitable estoppel and judgment forfeiture”
                                        6
    Case: 14-40259     Document: 00513164640      Page: 7   Date Filed: 08/21/2015



                                  No. 14-40259
claims—i.e., that the “Shor parties” are “equitably estopped from asserting any
claims under [the] judgment” arising from the $31 million arbitration award—
essentially seek to undo a remedial order and are therefore barred by Rooker–
Feldman as well.
      In contrast, as in Truong, the claims alleging a conspiracy between the
Appellees and the state-court trial judge in violation of § 1983 and Texas law
not only attack the state-court proceedings, these claims also complain about
the conduct of individuals in those proceedings. See Nesses, 68 F.3d at 1004–
05 (concluding claim “that the [state-court] judge was a cat’s paw of the
winning party’s lawyers” i.e., “that people involved in the decision violated
some independent right of his, such as the right (if it is a right) to be judged by
a tribunal that is uncontaminated by politics” was not barred by Rooker–
Feldman). Thus, the timing of the injury was before the state court entered
judgment. And unlike in the case of the conversion claim described above, none
of the alleged conspirators was acting under the authority of the turnover
orders in seeking to obtain a remedy.
      The same can be said for the tortious-interference and abuse-of-process
claims. Black alleges the Shor entities’ conduct in seeking the judgment—not
the judgment itself—tortiously interfered with the prospective and existing
contractual rights of Black’s businesses. As with the § 1983 claims, the timing
of the injury was before the state court entered judgment. Similarly, Black’s
abuse-of-process claims are independent of the state-court judgment: the
damages Black requested were for injuries caused by the Shor entities’
allegedly fraudulent and conspiratorial actions, not injuries arising from the
turnover order itself. See Truong, 717 F.3d at 383–84; McCormick v.
Braverman, 451 F.3d 382, 392 (6th Cir. 2006) (holding that Rooker–Feldman
did not deprive the court of subject matter jurisdiction over the plaintiff’s
abuse-of-process claims, reasoning that the “[p]laintiff asserts independent
                                        7
     Case: 14-40259      Document: 00513164640         Page: 8    Date Filed: 08/21/2015



                                      No. 14-40259
claims that those state-court judgments were procured by certain Defendants
through fraud, misrepresentation, or other improper means”). We pause to
note that not all abuse-of-process and tortious-interference claims necessarily
avoid Rooker–Feldman doctrine—particularly if the gravamen of the claim is
the judgment itself, not the conduct of the defendants. 3 But it is also not
dispositive that the claim denies a state-court judgment’s underlying legal
conclusion: “[I]ndependent claims may deny a legal conclusion of the state
court . . . ; however, this fact does not lead to a divestment of subject matter
jurisdiction in the federal courts. Instead, the Supreme Court has instructed
that preclusion law is the appropriate solution for [such] independent claims.”
Id. at 392.
       We also conclude that the federal Computer Fraud and Abuse Act
(CFAA) claims under 18 U.S.C. § 1030(a)(2) are not barred by Rooker–
Feldman. In Truong, we held that the Louisiana Unfair Trade Practices Act
claims arose from the defendants’ action in foreclosure proceedings in alleged
violation of a separate set of substantive laws, not from the state-court
judgment itself. 717 F.3d at 383. Similarly, the CFAA claims do not attack the
state-court judgment; they complain about the Shor parties’ violations of their
independent legal obligations under the Act. Therefore, these claims were
improperly dismissed as jurisdictionally barred by Rooker–Feldman as well.
       Therefore, the district court erred by dismissing the § 1983 claims, the
tortious-interference and abuse of-process claims, and the CFAA claims as
jurisdictionally barred by Rooker–Feldman.




       3 For instance, an abuse-of-process claim complaining about no more than a creditor’s
good-faith (but novel) legal argument—successfully obtaining a state-court judgment that is
ultimately overturned on appeal—in the absence of any allegations of fraud or other
misconduct may not necessarily avoid a Rooker–Feldman bar.
                                             8
     Case: 14-40259    Document: 00513164640     Page: 9   Date Filed: 08/21/2015



                                  No. 14-40259
      Appellees cite, and the district court relied on, various unpublished Fifth
Circuit decisions in which dismissals under Rooker–Feldman were affirmed.
We decline to follow these unpublished decisions because they (1) were issued
before Truong clarified Fifth Circuit case law after Exxon Mobil and (2) rely on
pre-Exxon Mobil case law that gave independent meaning to the “inextricably
intertwined” language from Feldman, 460 U.S. at 486, in contravention of the
Supreme Court’s recent admonition in Exxon Mobil. See Truong, 717 F.3d at
385 (recognizing that, after Exxon Mobil, the phrase “‘inextricably intertwined’
does not enlarge the core holding of Rooker or Feldman”).
      Therefore, we hold that the district court erred in dismissing the § 1983,
CFAA, tortious-interference, and abuse-of-process claims as barred by Rooker–
Feldman, and we vacate the subject-matter-jurisdictional dismissal of these
claims. We affirm the district court’s dismissal of the conversion, “equitable
estoppel and judgment forfeiture,” restitution, and wrongful-execution claims
under Rooker–Feldman. We may affirm the dismissal of the remaining claims
on the merits, however, if these claims could have been properly dismissed
under Rule 12(b)(6). See Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir.
1992) (“We can, of course, affirm the district court’s judgment on any grounds
supported by the record.”).
B.    Whether Black’s Complaint States a Plausible Federal Claim
      As an alternative ground to support the district court’s judgment of
dismissal, Appellees argue that Black’s complaint fails to state a claim under
Rule 12(b)(6). “To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint is “plausible on
its face” only if “the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct
                                        9
    Case: 14-40259    Document: 00513164640      Page: 10    Date Filed: 08/21/2015



                                  No. 14-40259
alleged.” Id. Although the complaint need not articulate “detailed factual
allegations,” it must provide “more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do.” Twombly,
550 U.S. at 555.
      Black alleges that Shor’s attorneys hired Defendant–Appellee Douglas
Allison to improperly influence former County Court at Law Judge John
Martinez into issuing the turnover orders that were eventually vacated and
reversed on direct appeal. Black asserts that Judge Martinez “summarily
signed [the proposed orders] as a result of improper ex parte communications
among Judge Martinez and the Defendants, most notably Allison . . . .” Because
Martinez, allegedly in league with Allison and Shor’s other attorneys, failed to
follow appropriate procedures, Black principally claims that the Black entities
were deprived of their property without procedural due process of law, among
other asserted claims discussed below.
      1. Section 1983 Claims
      We affirm the judgment of dismissal of Black’s § 1983 claims on the
merits because most of the Defendants are not plausibly alleged to have been
state officials acting under color of state law. Section 1983 provides a remedy
only if the deprivation of federal rights takes place “‘under color of any statute,
ordinance, regulation, custom, or usage, of any State or Territory.’” Ballard v.
Wall, 413 F.3d 510, 518 (5th Cir. 2005) (quoting Lugar v. Edmondson Oil Co.,
457 U.S. 922, 929 (1982)). The state-action requirement is satisfied only if the
following two elements are met: (1) “the deprivation must be caused by the
exercise of some right or privilege created by the State or by a rule of conduct
imposed by the State or by a person for whom the State is responsible”; and
(2) “the party charged with the deprivation must be a person who may fairly
be said to be a state actor.” Lugar, 457 U.S. at 937.


                                        10
    Case: 14-40259     Document: 00513164640      Page: 11   Date Filed: 08/21/2015



                                   No. 14-40259
      “Private individuals generally are not considered to act under color of
law” except in “certain circumstances, such as when a private person is
involved in a conspiracy or participates in joint activity with state actors.”
Ballard, 413 F.3d at 518. A private person may qualify as a state actor “because
he is a state official, because he has acted together with or has obtained
significant aid from state officials, or because his conduct is otherwise
chargeable to the State.” Id. Private parties who, for instance, willfully
conspire with and bribe a state-court judge to deprive a person of his
constitutional rights are “acting under color of state law within the meaning of
§ 1983.” Dennis v. Sparks, 449 U.S. 24, 27–29 (1980).
      Defendants–Appellees argue that Black “did not make well-pleaded
allegations of an agreement between Shor and Judge Martinez or any of the
other numerous alleged government co-conspirators” and therefore cannot
establish the state-action requirement. Plaintiffs–Appellants did not address
this issue in their opening brief, nor did they file a reply brief.
      Here, the conclusory allegations in Black’s complaint fall short of
plausibly pleading that the only state actor, Judge Martinez (who is not a
party), participated in a conspiracy or joint activity with Shor’s attorneys to
deprive Black of his constitutional rights. As we held in Richard v. Hoechst
Celanese Chemical Group, Inc., “[i]f a judge reaches a decision based on
misinformation that counsel provides, the issuance of the decision does not
imply that counsel acted under color of state law.” 355 F.3d 345, 353 (5th Cir.
2003). So too here. The factual allegations in the complaints as to Defendants–
Appellees (except Allison) merely state that Judge Martinez acted on
fraudulent documents submitted by Shor’s attorneys without first holding an
evidentiary hearing. As the intermediate appellate court noted in its decision
reversing the turnover orders, “the turnover statute itself does not require
notice and a hearing prior to issuance of a turnover order,” though the court
                                        11
    Case: 14-40259      Document: 00513164640      Page: 12    Date Filed: 08/21/2015



                                  No. 14-40259
ultimately decided that this was required. Black, 443 S.W.3d at 181. Thus, we
affirm the dismissal of the § 1983 claims against Defendants–Appellees—
except Black’s claim as to Defendant–Appellee Allison, which we discuss below.
      However, the complaint also reveals allegations that Defendant–
Appellee Allison procured the forged signature of another state-court judge
from Judge Martinez. This factual allegation is supported by handwriting
exemplars. These allegations, taken together with the allegations that Allison
made ex parte contact with Judge Martinez, supports the reasonable inference
that Allison conspired with Judge Martinez to deprive Black and his related
entities of their constitutional rights and thereby satisfies § 1983’s state-action
requirement.
      Nonetheless, we affirm the judgment of dismissal as to Allison as well
because Black fails to plausibly allege a constitutional deprivation. The main
thrust   of   Black’s   allegations   is    that   Texas’s    turnover   statute   is
unconstitutional as applied in this case because it acted to deprive him of
property without due process of law in violation of the Fourteenth Amendment.
Specifically, Black complains the statute allowed the state court to deprive him
of his “rights and property without notice, without [a] hearing, and without
property valuation.” Indeed, due process requires that notice and an
opportunity to be heard “be granted at a meaningful time and in a meaningful
manner.” Fuentes v. Shevin, 407 U.S. 67, 80 (1972) (internal quotation marks
omitted). But the trial court’s interpretation of the Texas turnover statute—
which allowed Shor to obtain Black’s property without these procedural
protections—was reversed on appeal for this reason. See Black, 443 S.W.3d at
181–82. Thus, Texas courts have not interpreted and applied the turnover
statute in the way Black complains of and have afforded Black due process of
law. Therefore, the complaint fails to state a claim under the Fourteenth
Amendment.
                                           12
    Case: 14-40259     Document: 00513164640         Page: 13   Date Filed: 08/21/2015



                                      No. 14-40259
      2. Computer Fraud and Abuse Act Claims
      We also affirm the judgment of dismissal of Black’s Computer Fraud and
Abuse Act claims on the merits. Black asserts that Shor violated the CFAA
when, pursuant to the turnover orders, Shor seized computers that belonged
to Black and obtained protected information from them. Shor argues that the
district court’s judgment of dismissal can be affirmed for the alternative reason
that Black’s complaints fail to state a claim under Rule 12(b)(6). We agree.
      An essential element of a CFAA claim under 18 U.S.C. § 1030 is that the
plaintiff accesses a computer “without authorization or exceeds authorized
access.” Hunn v. Dan Wilson Homes, Inc., 789 F.3d 573, 583–84 (5th Cir. 2015)
(holding that “because [the defendant] did not exceed authorized access, he did
not violate the Computer Fraud and Abuse Act”). Here, the state-court
turnover orders authorized Shor to access the computers. Even though these
orders were ultimately overturned, because Shor had authorization at the time
pursuant a court order to access the computers, Black does not state a claim
under the CFAA. See id. (dismissing CFAA claim, reasoning that the defendant
accessed the computer while still employed at the plaintiff’s company).
      3. Sherman Act Antitrust Claims
     The district court dismissed Black’s Sherman Act claims under Rule
12(b)(6) for failure to state a claim. In their opening brief, Appellants do not
specifically contest this ruling except to argue in a general and conclusory
manner that their “factual allegations make it more than facially plausible
that Appellee/Defendant Allison was knowingly engaged in a conspiracy to
deprive Black of his assets and rights,” and that, “[a]ccordingly, the Twombly
standard was met and sufficient pleading of conspiratorial conduct exists to
support an antitrust claim . . . .”
     Black’s antitrust claims were properly dismissed. As the district court
observed, Black’s complaint describes Defendant–Appellee Allison’s alleged
                                          13
     Case: 14-40259   Document: 00513164640      Page: 14    Date Filed: 08/21/2015



                                  No. 14-40259
skullduggery in procuring the state-court turnover order—which has nothing
to do with antitrust law. As the Supreme Court held in Twombly, to state a
claim under § 1 of the Sherman Act, “an allegation of parallel conduct and a
bare assertion of conspiracy will not suffice” to survive a motion to dismiss. 550
U.S. at 556. Because Black’s complaint does not include factual allegations of
anticompetitive conduct or an agreement in restraint of trade, the district court
properly dismissed these claims.
C.     Remaining State-Law Claims
       Having dismissed the federal claims either on the merits or for lack of
subject-matter jurisdiction under Rooker–Feldman, the district court declined
to continue to exercise subject-matter jurisdiction over the remaining state-law
claims under 28 U.S.C. § 1367(c)(3). As discussed above, see supra Part III(A),
the district court incorrectly found the abuse-of-process and tortious-
interference state-law claims to be barred by Rooker–Feldman, and Appellees
urge us to affirm dismissal of these claims on the merits.
       Because we affirm the district court’s dismissal of all of the federal
claims for lack of jurisdiction under Rooker–Feldman or for failure to state a
claim under Rule 12(b)(6), we decline to address the merits of the remaining
state-law claims for the first time on appeal. See Batiste v. Island Records Inc.,
179 F.3d 217, 227 (5th Cir. 1999) (“[O]ur ‘general rule’ is to decline to exercise
jurisdiction over pendent state-law claims when all federal claims are
dismissed or otherwise eliminated from a case prior to trial . . . .”). Instead, we
vacate the district court’s dismissal of the abuse-of-process and tortious-
interference and remand so the district court can determine whether the
exercise of supplemental jurisdiction is warranted and, if necessary, conduct
appropriate proceedings incidental to that discretionary determination. See
Miller v. Herman, 600 F.3d 726, 738 (7th Cir. 2010).


                                        14
   Case: 14-40259    Document: 00513164640     Page: 15   Date Filed: 08/21/2015



                                No. 14-40259
                             IV. CONCLUSION
      For the foregoing reasons, we MODIFY the judgment of the district court
to reflect a dismissal on the merits, rather than for lack of subject matter
jurisdiction under Rooker–Feldman, of the § 1983 claims and the CFAA claims.
We VACATE the judgment of dismissal of the abuse-of-process and tortious-
interference state-law claims, and we REMAND for the district court to
consider whether the continued exercise of supplemental jurisdiction is
warranted. We AFFIRM the judgment of dismissal of the conversion, wrongful-
execution, restitution, and so-called “equitable estoppel and judgment
forfeiture” claims for lack of subject-matter jurisdiction as barred by Rooker–
Feldman.




                                      15